                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                            Judge Christine M. Arguello


Civil Action No. 18-cv-01881-CMA-GPG

SAMUEL COLLIN ROBINSON,

      Plaintiff,

v.

COLORADO DEPARTMENT OF EDUCATION, EXCEPTIONAL STUDENT SERVICES
UNIT,

      Defendant.


        ORDER ADOPTING NOVEMBER 5, 2018 RECOMMENDATION OF
                  UNITED STATES MAGISTRATE JUDGE
______________________________________________________________________

      This matter is before the Court upon the November 5, 2018 Recommendation

(Doc. # 15) by United States Magistrate Judge Gordon P. Gallagher that this Court

grant Defendant Colorado Department of Education’s (“CDE”) Motion to Dismiss

(Doc. # 8). Plaintiff Samuel Collin Robinson filed an Objection (Doc. # 16) to the

Recommendation on November 16, 2018, and Defendant filed a Response (Doc. # 19)

on December 13, 2018. For the reasons that follow, the Court affirms and adopts the

Recommendation, granting Defendant’s Motion.

                                 I.     BACKGROUND

      The Magistrate Judge’s Recommendation provides a recitation of the factual and

procedural background of this dispute and is incorporated herein by reference. See 28
U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b). Accordingly, this Order will reiterate only

what is necessary to address Defendant’s objections.

       Plaintiff is the father of a second-grade student, and he is divorced from his son’s

mother. The parents share decision making responsibilities with regard to their son’s

education. Plaintiff and his ex-wife had a disagreement as to whether their son may

have a disability—Plaintiff did not believe his son had a disability, but his ex-wife did.

Accordingly, when the school which Plaintiff’s son was attending sought to perform an

evaluation to test for possible disabilities, Plaintiff objected, but his ex-wife consented.

(Doc. # 1 at 3.)

       Subsequently, the school district informed Plaintiff that his ex-wife’s consent

alone was sufficient for the evaluation to be conducted without mediation. (Doc. # 1 at

8.) Therefore, Plaintiff filed a due process complaint with the Colorado Department of

Education Exceptional Services Unit, opposing the school district’s determination

denying mediation. The matter was referred to the State of Colorado Office of

Administrative Courts. (Doc. # 15 at 2.) The parties to the matter were Plaintiff and

Mesa County Valley School District No. 51 (“the District”). (Doc. # 1 at 10.) Defendant

was not a party.

       On May 3, 2018, the ALJ issued a decision granting the District’s Motion to

Dismiss. (Id. at 13.) Specifically, the ALJ determined that Plaintiff

       may not use the due process complaint procedures to overcome the
       Student’s mother’s consent for the evaluation. Because both [Plaintiff] and
       the Student’s mother share equally in the Student’s educational decision-
       making, the District does not need the consent of both parents in order to
       perform the evaluation. The District may proceed using the written consent
       it obtained from the Student’s mother.

                                              2
(Id.) Additionally, the ALJ advised Plaintiff of his appellate rights.

       As a result, Plaintiff filed the instant action, seeking reversal of the ALJ’s

decision. (Id. at 6.) Plaintiff named the Colorado Department of Education

Exceptional Services Unit as the only defendant. Plaintiff did not name the

District as a defendant, as he did below.

       On August 30, 2018, Defendant filed a Motion to Dismiss, which was fully

briefed. (Doc. ## 8, 10, 11.) This Court referred the Motion to Magistrate Judge

Gallagher. (Doc. # 9.) Accordingly, the magistrate judge issued a

Recommendation (Doc. # 15) which concluded that Defendant’s Motion should

be granted.

                                II.    LEGAL STANDARDS

A.     REVIEWING AN OBJECTION TO A MAGISTRATE JUDGE’S
       RECOMMENDATION

       When a magistrate judge issues a recommendation on a dispositive matter,

Federal Rule of Civil Procedure 72(b)(3) requires that the district judge “determine de

novo any part of the magistrate judge’s [recommended] disposition that has been

properly objected to.” An objection is properly made if it is both timely and specific.

United States v. One Parcel of Real Property Known As 2121 East 30th Street, 73 F.3d

1057, 1059 (10th Cir. 1996). In conducting its review, “[t]he district judge may accept,

reject, or modify the recommended disposition; receive further evidence; or return the

matter to the magistrate judge with instructions.” Fed. R. Civ. P. 72(b)(3).




                                               3
B.     PRO SE STATUS

       When a party proceeds pro se, as Plaintiff does here, the court “review[s] his

pleadings and other papers liberally and hold[s] them to a less stringent standard than

those drafted by attorneys.” Trackwell v. United States, 472 F.3d 1242, 1243 (10th Cir.

2007) (citations omitted); see also Haines v. Kerner, 404 U.S. 519, 520–21 (1972).

However, it is not “the proper function of the district court to assume the role of

advocate for the pro se litigant.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991).

A pro se litigant is still bound by the rules of federal and appellate procedure.

Abdelsamed v. United States, 13 F. App’x 883, 884 (10th Cir. 2001).

C.     RULE 12(b)(1)

       Dismissal pursuant to Rule 12(b)(1) is appropriate if the Court lacks subject

matter jurisdiction over claims for relief asserted in the complaint. “The burden of

establishing subject matter jurisdiction is on the party asserting jurisdiction.” Port City

Props. v. Union Pac. R.R. Co., 518 F.3d 1186, 1189 (10th Cir. 2008). Rule 12(b)(1)

challenges are generally presented in one of two forms: “[t]he moving party may (1)

facially attack the complaint’s allegations as to the existence of subject matter

jurisdiction, or (2) go beyond allegations contained in the complaint by presenting

evidence to challenge the factual basis upon which subject matter jurisdiction rests.”

Merrill Lynch Bus. Fin. Servs., Inc. v. Nudell, 363 F.3d 1072, 1074 (10th Cir. 2004)

(quoting Maestas v. Lujan, 351 F.3d 1001, 1013 (10th Cir. 2003)); see Ruiz v.

McDonnell, 299 F.3d 1173, 1180 (10th Cir. 2002). When reviewing a facial attack, a

court takes the allegations in the complaint as true, but when in reviewing a factual


                                              4
attack, the court does not presume the truthfulness of the complaint’s factual allegations

and may consider affidavits or other documents to resolve jurisdictional facts. Holt v.

United States, 46 F.3d 1000, 1002–03 (10th Cir. 1995).

                                   III.   DISCUSSION

       The Court lacks jurisdiction over the instant case. Plaintiff’s claims arise under

the Individuals with Disabilities Education Act (“IDEA”), 20 U.S.C. § 1401, et seq. The

Tenth Circuit has made clear that before a plaintiff may bring an action in federal court

under the IDEA, the plaintiff must first exhaust the statute’s administrative remedies.

Ellenberg v. N.M. Military Inst., 478 F.3d 1262, 1275 (10th Cir. 2007); McQueen ex rel.

McQueen v. Colorado Springs Sch. Dist. No. 11, 488 F.3d 868, 874 (10th Cir. 2007)

(“Only after the state agency has issued its decision may a party bring ‘a civil action with

respect to the complaint’ in state or federal court.” (quoting 20 U.S.C. § 1415(i)(2)(A)

(further citation omitted)).

       Plaintiff’s initial complaint was filed against the District and not the CDE. (Doc. #

1 at 10.) Therefore, Plaintiff may not bring a civil action under the IDEA against the CDE

because Plaintiff has not exhausted the statutory remedies available for any complaint

he may have against the CDE. Moreover, Plaintiff is not excused from the IDEA

exhaustion requirement because there is no indication that the administrative procedure

under the IDEA could not provide Plaintiff with the relief he is seeking and there is no

indication that the purposes of exhaustion—relevant here, giving the agency the first

opportunity to correct alleged errors—are not served in these circumstances. McQueen,

488 F.3d at 873–876; Doe ex rel. Brockhuis v. Arizona Dep't of Educ., 111 F.3d 678,


                                              5
682 (9th Cir. 1997) (administrative exhaustion not excused for plaintiff alleging a

“systematic” violation of the IDEA “if the administrative process is capable of correcting

the problem.”). Therefore, Plaintiff’s claim must be dismissed for lack of jurisdiction.

Ellenberg, 478 F.3d at 1279.

                                   IV.    CONCLUSION

       For the foregoing reasons, the Court ORDERS that Magistrate Judge Gallagher’s

Recommendation (Doc. # 15) is AFFIRMED and ADOPTED as an Order of this Court. It

is

       FURTHER ORDERED that Defendant Colorado Department of Education’s

Motion to Dismiss (Doc. # 8) is GRANTED. It is

       FURTHER ORDERED that because Plaintiff has not yet fully availed himself of

the administrative remedies available under the IDEA with respect to the Colorado

Department of Education, this Court cannot yet decide whether Plaintiff should be

afforded the relief he seeks. Accordingly, for the reasons above, the Court dismisses

WITHOUT PREJUDICE the entirety of Plaintiff’s Complaint (Doc. # 1).




       DATED: April 3, 2019


                                                  BY THE COURT:


                                                  _____________________________
                                                  CHRISTINE M. ARGUELLO
                                                  United States District Judge



                                              6
